 1
 2
 3
 4
                                                                 JS-6
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     DANIEL HARPER,                    ) NO. CV 20-9757-JGB (KS)
11                Plaintiff,           )
12         v.                          )
                                       )
13   CALIFORNIA DEPARTMENT OF ) ORDER AND JUDGMENT OF DISMISSAL
14   CORRECTIONS AND                   )
     REHABILITATION, et al,            )
15                                     )
                     Defendants.
16   _________________________________ )
17
18         More than six months ago, on October 5, 2020, Plaintiff, a California state prisoner
19   proceeding pro se, filed a civil rights complaint against the California Department of
20   Corrections and Rehabilitation (“CDCR”) and correctional officer Windfeld. (Dkt. No. 1.)
21   Plaintiff also filed an inmate statement report (Dkt. No. 2), which the Court construed as a
22   request to proceed in forma pauperis (“IFP”), i.e., without prepayment of the filing fees.
23   However, the Court denied Plaintiff’s IFP request on the grounds that he made an inadequate
24   showing of indigency, failed to authorize disbursements from his prison trust account, and
25   failed to submit a signed certificate of an authorized officer. (Dkt. No. 4.) The Court granted
26   Plaintiff until December 3, 2020 to correct these defects. (Id.)
27
28

                                                   1
